Kathryn Tassinari
Brent Wells
kathrynt50@comcast.net
HARDER, WELLS, BARON & MANNING, P.C.
4 74 Willamette, Suite 200
Eugene, OR 97401
(541) 686-1969
Of Attorneys for Plaintiff



                        TN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON

AMZA XAIVER HAD IX,                         )
                                            )            . Case No. 6:16-cv-01541-JR
                                            )
                    Plaintill               )             ORDER APPROVING PLAINTIFF'S
     VS.                                    )             MOTION FOR ATTORNEY FEES
                                        )                 PURSUANT TO 42 U.S.C. §406(b)
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
                 Defendant.             )

     After considering Plaintiffs Motion for Attorney Fees, and counsel for Defendant having

no objection, Order is hereby granted in the sum of$9,892.14 for attorney fees pursuant to 42

U.S.C. §406(b ), payable to HARDER, WELLS, BARON & MANNING, P .C., 474 Willamette,

Suite 200, Eugene, OR 9740 I. The Commissioner shall deduct from this amount an

administrative assessment under 42 U.S.C. §406(d) and pay Plaintiffs counsel the balance.
                                                ,,....
     IT IS SO ORDERED this      1.1-   day of   J:J{y , 2019.
                                                         oo:,_.A. ~~~
PRESENTED BY:
Kathryn Tassinari
Of Attorneys for Plaintiff


ORDER APPROVING MOTION FOR ATTORNEY FEES UNDER TO 42 U.S.C.§406(b) - I
